UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 POSITIVEID CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: POSITIVEID CORPORATION 1690 South Congress Avenue, Suite200 Delray Beach, Florida 33445 Supplement to Proxy Statement for the Annual Meeting of Stockholders to be Held May 31, 2012 Dear Stockholder: This letter supplements our proxy statement dated May 9, 2012 furnished to our stockholders of record at the close of business on April 9, 2012 in connection with our 2012 Annual Meeting of Stockholders, which will be held on May 31, 2012. The purpose of this supplement is to inform you about additional developments relating to a possible offering described in proposal three of our proxy statement relating to an increase in our authorized shares of common stock. On May 15, 2012, our board of directors approved the filing of an amended registration statement on Form S-1 (File No. 333-180645) relating to a possible offering to certain investors of up to $2,500,000 in senior convertible notes and warrants to purchase common stock. On May 18, 2012, we filed the amended registration statement with the Securities and Exchange Commission covering the registration of the notes and warrants. We may have the ability sell up to an additional $1,500,000 of the same notes and warrants to the investors once there is no more than $1,000,000 in original notes outstanding and subject to meeting certain conditions. The number of shares we are required to issue upon conversion or exercise of the notes and warrants varies based on our stock price. The description above does not purport to summarize theterms and conditions ofthe potential offering and is qualified in its entirety by the description set forth in the registration statement. If you desire to review additional information with respect tosuch potential offering,we urge you to review the form of securities purchase agreement, form of note and form of warrant which have been filed as exhibits to the registration statement. As of thedate of this supplement, noinvestors have entered into definitive documentation with respect to such offering, andeach such exhibit issubject to the additional review and comment by such future investors. Depending on the number of shares of our common stock that we issue pursuant to this offering, it could have a significant dilutive effect on our stockholders, and if our stock price were to decline, the dilution to our existing stockholders will become significantly larger. We are not able to offer the securities covered by the amended registration statement until stockholder approval of proposal three is obtained.Our board of directors believes that this financing will give the company the capital it needs to execute its business plan and continues to recommend that the stockholders approve the increase in our authorized shares of common stock.There are many conditions to the offering of the notes and warrants, and we cannot assure you that we will be able to consummate such offering. It is anticipated that this supplement will be mailed on or about May 21, 2012 to all stockholders entitled to vote at the 2012 annual meeting. If you have already delivered a properly executed proxy and do not wish to change your vote, there is no need to take any additional action.You have the right to revoke your proxy with respect to proposal three any time prior to the annual meeting. This supplement shall not constitute an offer to sell or the solicitation of an offer to buy securities nor shall there be any sale of these securities in any state in which such solicitation or sale would be unlawful prior to registration or qualification of these securities under the laws of any such state. By Order of the Board of Directors, William J. Caragol Chief Executive Officer Dated: May 18, 2012
